Title: From Thomas Jefferson to Edward Wiatt, 22 November 1821
From: Jefferson, Thomas
To: Wiatt, Edward


                        
                        
                            
                            Nov. 22.
                        
                    I send you, Sir, a copy of the 1st edn of the Parl. Manl the only one of which I have a duplicate. a neater edn was printed in 1812. by Millegan in Geo. T. of which doubtless a portion still remains on hand. be pleased to accept this with the assurce of my respect
                        
                    